Exhibit 10.1

 

LOGO [g661728capture.jpg]

November 16, 2018

George Kegler

11710 Serama Dr

St Louis, MO 63131

Dear George:

Further to our discussion, I would like to confirm the compensation details with
respect to your potential appointment as Chief Financial Officer. As outlined,
it is anticipated that a formal public announcement that Mallinckrodt is
exploring the potential of spinning our Specialty Generics business as well as
continuing to pursue other strategic options for the business will be made in
early December. At the time of this announcement, we are likely to communicate
Matt as Chief Executive Officer (designate) for SpinCo and that he will step
away from his responsibilities as Chief Financial Officer at which time, we will
also announce your appointment as Interim Chief Financial Officer for the
Company.

In consideration of your appointment, the following compensation provisions will
apply:

 

  1.

Salary – Your salary will increase to four hundred and forty thousand dollars
($440,000.00) per annum.

 

  2.

Annual Incentive Plan (AIP) – At the time of your appointment, your AIP target
will increase to 60% of base salary. For the purpose of this interim assignment,
the bonus will be calculated at 100% of target, actual payment will be
calculated on a prorated basis based upon the number of days served in the role.

 

  3.

Long Term Incentive (LTI) – You will not be eligible to participate in the
company’s LTI Plan, however, for the purposes of this interim assignment you
will be eligible to receive a one-time cash incentive equivalent to 100% of your
annual base salary ($440,000). This payment will be made concurrent with your
final severance payment.

I wish to acknowledge that we have discussed and agreed to the need for
flexibility in your work location during this interim assignment. Please work
directly with Mark Trudeau to agree upon your weekly schedule.

Following the conclusion of this assignment, your employment with the Company
will terminate, provided your employment remains in good standing, you will be
eligible to receive severance under the Mallinckrodt U.S. Executive Severance
Plan or its equivalent. Benefits provided to you under this plan will be
consistent with those provided to members of the Executive Committee as defined
within the plan. It is understood that your termination date from the company
will be no later than June 30, 2019.

In the event of a decision by the Board of Directors not to execute a Spin, the
changes to your compensation specified in points 1, 2, and 3 above will not go
into effect. Additionally, your employment with Mallinckrodt would terminate
effective January 11, 2019. Under such termination, you will be eligible for
severance consistent with the policy applicable for your now current position
within the organization.

Notwithstanding any item detailed in this letter, you will continue to be
eligible to receive retention benefits described in the Third Amended Retention
Agreement dated November 15, 2018.

675 James S. McDonnell Blvd. • Hazelwood, MO 63042 • 314-654-2000 •
mallinckrodt.com



--------------------------------------------------------------------------------

LOGO [g661728capture.jpg]

I would like to take this opportunity thank you for your continued commitment to
and support of Mallinckrodt.

Please indicate your acceptance of these terms by signing and returning to me a
copy of this letter.

Kind regards,

/s/ Ian Watkins

Ian Watkins

Chief Human Resources Officer

Offer accepted:

 

/s/ George Kegler

  

November 16, 2018

   Signature    Date   

Disclaimer: We both recognize that your employment is at will, and that either
party at its discretion may terminate this employment arrangement at any time,
with or without cause. We also recognize that this offer letter is not meant to
be a contract of employment.

675 James S. McDonnell Blvd. • Hazelwood, MO 63042 • 314-654-2000 •
mallinckrodt.com